Chief Justice Helm
delivered the opinion of the court.
Appellants’ objection, resting upon the sufficiency of the pleadings, must be overruled. In the first place, it nowhere appears in the record that they reserved any exception to the ruling of the court in denying their motion for judgment upon the pleadings. At the time this cause was tried, in order to secure a review by this court, it was not only necessary that objection be made, but also that exception be duly saved. But secondly, if we assume that the exception in question was taken, and proceed to consider the sufficiency of the pleadings, counsel’s challenge must still be denied. Upon the most liberal interpretation the answer contains but two new defenses, and these defenses were sufficiently traversed by the replication. These traverses constitute separate paragraphs in the latter plea. The statute did not require that they should be numbered, or that each should in words specify the particular defense to which it related.
“Nor is the remaining objection of appellants, well *498taken. From the record before us we are bound to assume that the itemized statement of account furnished defendants in response to their demand was sufficiently specific; also, that it was received by them within ample time before the trial to make preparation looking to its disproval. The order denying the motion to preclude evidence by plaintiff in support of his claim contains the following language: “ It appears to the court that a sufficient copy of the account, or bill of particulars, or matters alleged in the complaint, has been served upon the said defendants in time to enable them to prepare for trial of this cause according to the assignment thereof, and that a reasonable excuse has been shown for not complying with the demand within the five days provided by statute.” There is nothing in the record that conflicts in the least with the conclusions thus announced. Moreover, the record does not disclose even a claim by defendants that they were in any way injured by the delay in responding to their demand.
The sole question presented in this connection, therefore, is, did the failure of plaintiff to furnish an itemized statement till after the expiration of five days from the date of demand therefor deprive the court of discretion, and absolutely inhibit the reception of evidence to establish the cause of action?
Different minor tests have been adopted by courts in the attempt to formulate general rules by which to determine whether statutes are mandatory or directory. That certain statutory provisions were intended to be directory merely, and should be so held, is unquestionable; but too much caution cannot be exercised by courts in distinguishing between the essential and the non-essential. The danger is that things deemed essential by the legislative mind will not appear so to the judicial mind, or vice versa, and that thus the legislative will may be defeated. An indiscriminate application of any one of the minor recognized tests, where the strict letter of the *499statute might seem to warrant it, would in many cases he grossly erroneous. For instance, the rule that where an act is to be performed within a given time, and a penalty is provided for its non-performance, the statute is mandatory, may be qualified by other language or circumstances showing clearly that time is not of the essence of the provision, and that in this respect it is directory. This we conceive to be the correct view of the statute under consideration, and a proper qualification of the above rule, which is relied upon by counsel for appellants.
It will he observed that the bill of particulars is to be furnished within a specified number of days after demand, not within a designated period before trial. It may be received one day or six months prior to the trial of the cause, but, if delivered within five days after demand, the strict letter of the statute is complied with. As we shall presently see, amendments of defective statements are provided for by the statute itself. To hold that a statement of account so imperfect as to practically give no information may be amended by leave of court on the day of trial, but that the court is absolutely without discretion to permit proof in support of a full and satisfactory statement delivered months before trial, merely because it was received on the sixth instead of the fifth day after demand, is an absurdity to be avoided, if legally possible.
The fundamental rule of interpretation, in our judgment, furnishes an avenue of escape. We think a proper regard for the legislative design forbids such a construction of the statute as will bring this incongruity within its purview. First, the intent of the legislature to give courts a large discretionary power in dealing with pleadings and procedure generally is evidenced by the repeated code provision commanding a liberal construction in the interest of justice. And the further intention to invest courts with some discretion and authority in connection *500with the particular subject under consideration, which pertains to the department of pleading, is expressly shown by the last clause of said section 67: “The court, or judge thereof, may order a further account when the one delivered is too general, or is defective in any particular’.” And second, the necessity for inserting an itemized statement or bill of particulars in the complaint is dispensed with; but, to shield defendant from harm through the resulting disadvantage, plaintiff is required to furnish such a statement, reasonably sufficient to apprise him of the specific items constituting the claim, so that he may not be surprised, and may arrange his defense fully thereto. But no possible injury can result to defendant if the statement be delivered on the sixth or" seventh day after demand, provided ample time remains to prepare for trial. The period prescribed within which this statement shall be delivered is therefore not of the substance or essence of the provision. We cannot doubt but that the legislative intent is fairly complied with if the delivery take place so as to leave defendant sufficient time for preparation. In our judgment the spirit of the provision is not violated by the admission of evidence when the court, exercising a reasonable discretion, finds, as in the present case, that the account delivered is sufficiently specific; that defendant has had ample time to prepare for trial; and that a satisfactory excuse is given for not delivering the account within five days after demand.
• The judgment of the court below is affirmed.

Affirmed.

Mr. Justice Elliott, having presided at the trial below, did not participate in this decision.